Citation Nr: 1109741	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-41 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Basic eligibility for nonservice-connected pension benefits, including preliminary consideration of whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The appellant served on active duty in the military from October 1972 to March 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

As support for his claim, the appellant and his wife testified at a videoconference hearing in October 2010 before the undersigned Veterans Law Judge of the Board.  


FINDINGS OF FACT

1.  The appellant's DD Form 214 confirms he served on active duty with the United States Marines Corp from October 10, 1972 to March 2, 1976.  But he only had two years, eight months, and 23 days of countable service.  His DD Form 214 and Naval Discharge Review Board report confirm several instances of unauthorized absences in December 4, 1974 (four hours), January 20 to 30, 1975 (10 days), July 1 to September 15, 1975 (75 days), and September 22, 1975 to January 17, 1976 (116 days).  His DD Form 214 additionally notes that he lost 38 days from January 17, 1976 to February 25, 1976, although the reason is not detailed in his service personnel records (SPRs).  

2.  The appellant was discharged from service on March 2, 1976 "under conditions other than honorable."  He initially received nonjudicial punishments for his first two instances of unauthorized absences in December 1974 and January 1975.  His Naval Discharge Review Board report shows that, even after he was counseled as being a "habitual offender" of Article 86 (unauthorized absence/absence without leave (AWOL)) of the Uniform Code of Military Justice and warned of a potential administrative discharge, he nonetheless had more egregious and lengthier unauthorized absences.

3.  His SPRs also show that, in February 1976, he signed an agreement for an "administrative discharge for the good of the service," based on "misconduct, which, if tried by court-martial, could result in a punitive discharge," citing his two violations of Article 86 (unauthorized absence) of the UCMJ from July 1 to September 15, 1975 (75 days) and again from September 22, 1975 to January 17, 1976 (116 days).  His SPRs further reveal this resulted in an undesirable discharge on March 2, 1976.  

4.  There is no competent and credible evidence indicating the appellant was insane at the time of the offenses in question that led to his discharge from service.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar to VA benefits, so including a nonservice-connected pension.  38 U.S.C.A. §§ 101, 5303 (West 2002 & Supp. 2010); 38 C.F.R. § 3.12, 3.354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Appellant's claim is being denied as a matter of law, 
the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the respective claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

The appellant asserts he is entitled to VA benefits, and specifically a nonservice-connected pension, as he attempts to make a distinction between the first and second parts of his service, contending he began service by "obeying all laws for two and a half years."  See his October 2009 substantive appeal (VA Form 9); see also personal hearing transcript at page 3.  He admits he was AWOL several times, but primarily because he was in alcoholic, which eventually resulted in confinement to the brig and ultimately signing an undesirable discharge agreement.  See personal hearing transcript at pages 4-5.  But he believes that signing that agreement should not prevent him from receiving VA benefits, as he believes the discharge agreement he signed "did not represent a dishonorable discharge."  See personal hearing transcript at page 5.  He also contends he was never properly counseled regarding the terms of his discharge and, in particular, the future effect it would have on his attempt to obtain VA benefits.  He additionally argues there are mitigating circumstances the Board should consider in determining the character of his service.  His representative notes that, at the times he went AWOL, he "just got to drinking and could not control it."  Id.  He explains that "[he] had personal problems and family problems," including that "[his] mother was being abused by [his] stepfather."  See October 2009 substantive appeal (VA Form 9).  

In past adjudications, a May 1976 RO Administrative Decision determined the appellant's discharge from service in March 1976 was under other than honorable (OTH) conditions and, thus, a bar to VA benefits (with the exception of Chapter 17 healthcare benefits).  Since, however, it is unclear whether he received notice of that earlier decision, that determination did not become final and binding on the merits.  Generally, a decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a claimant, he or she must first receive written notification of the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ("run"); instead it is tolled ("stopped").

The written notification also must explain the reasons and bases for the decision and apprise the claimant of his or her procedural and appellate rights, in the event he or she disagrees with the decision and elects to appeal.  That initial claim therefore remained pending.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending, but conversely, that a claim that has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).  

The Board therefore is considering the character of the appellant's discharge on the merits, rather than first requiring the submission of new and material evidence to reopen this claim.  38 C.F.R. § 3.156.

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a Veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2010).  

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2010).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b).

There are two types of character of discharge bars to establishing entitlement for VA benefits:  (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions:  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).  See 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c).

But, here, none of the statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) seems applicable to the appellant's situation.  The longest period of AWOL that is denoted in his SPRs is a duration of 116 days, from September 22, 1975 to January 17, 1976.  This falls far short of the requisite 180 days AWOL for a statutory bar under 38 C.F.R. § 3.12(c)(6).  He had extended unauthorized absences, but still, there simply is no indication he attempted to desert the Marines.  Rather, it appears he was troubled by ongoing personal/family problems and alcohol abuse during his service.  Therefore, none of the statutory bars prevents him from receiving VA benefits.

But as to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are:  (1) acceptance of undesirable discharge in lieu of trial by general court- martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  


In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).

The appellant and his representative cite mitigating circumstances, such as the appellant's acknowledged abuse of alcohol during his military service, as reason or justification for his unacceptable behavior in service.  But disability resulting from alcohol abuse, since it is willful misconduct, generally cannot be compensated.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service. Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that appellants may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id.  And there is no such evidence in this particular instance.

The appellant's DD Form 214 confirms he served on active duty with the United States Marines Corp from October 10, 1972 to March 2, 1976.  But he only had two years, eight months, and 23 days of countable service.  His DD Form 214 and Naval Discharge Review Board report confirm several instances of unauthorized absences in December 4, 1974 (four hours), January 20 to 30, 1975 (10 days), July 1 to September 15, 1975 (75 days), and September 22, 1975 to January 17, 1976 (116 days).  His DD Form 214 additionally notes that he lost 38 days from January 17, 1976 to February 25, 1976, although the reason is not specified in his SPRs.  

The appellant was discharged from service on March 2, 1976 "under conditions other than honorable."  He initially received nonjudicial punishments for his first two instances of unauthorized absences in December 1974 and January 1975.  His Naval Discharge Review Board report shows that, even after he was counseled as being a "habitual offender" of Article 86 (unauthorized absence/AWOL) of the Uniform Code of Military Justice and warned of a potential administrative discharge, he nonetheless had more egregious and lengthier unauthorized absences.  His SPRs further show that, in February 1976, he requested and signed an agreement for an "administrative discharge for the good of the service," based on "misconduct, which, if tried by court-martial, could result in a punitive discharge," citing his two violations of Article 86 (unauthorized absence) of the UCMJ from July 1 to September 15, 1975 (75 days) and from September 22, 1975 to January 17, 1976 (116 days).  His SPRs indicate this ultimately resulted in an undesirable discharge on March 2, 1976.  


The extended lengths of unauthorized absence, even after counseling against this, were tantamount to willful and persistent misconduct.  Indeed, the Court has determined that an AWOL, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also affirmed a Board decision that found that 32 days of unauthorized absence out of 176 days total service was severe misconduct and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).  So the appellant's repeated instances of unauthorized absence showed a pattern of persistent misconduct, decidedly not of a minor nature.  The Board also emphasizes the egregious lengths of two unauthorized absences that violated Article 86 (unauthorized absence) of the UCMJ from July 1 to September 15, 1975 (75 days) and from September 22, 1975 to January 17, 1976 (116 days).  Considering these extended periods of AWOL occurred after he had received nonjudicial punishments and been counseled against unauthorized absence, his misconduct was also clearly of a willful nature as well.  

The appellant argues that consideration should be given to the underlying reasons that led to his discharge since he was under tremendous stress from problems at home and from alcohol abuse.  Indeed, despite his statements, the circumstances of service and entitlement are determined by the character of the final termination of such active service.  See 38 C.F.R. § 3.13(b).  And, here, he was administratively separated from service due to willful misconduct due to repeated and conspicuous violations of Article 86, as indicated by his discharge agreement.  The Board therefore finds that his repeated offenses during service clearly reflected a pattern of willful and persistent misconduct.  They are not minor offenses and his punishments reflect serious offenses.  

An exception to this finding is if it is established that, at the time of the commission of an offense leading to a person's court-martial, discharge, or resignation, that person was insane, then he shall not be precluded from benefits under laws administered based on the period of service from which he was separated.  See 38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2010).  But mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535, 539 (2000).  

Instead, there must be competent evidence establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  Significantly, the burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  

In this particular case at hand, there is no competent and credible and therefore probative evidence suggesting or showing the appellant was insane at the time of his offenses in question, and he does not contend otherwise.  There simply is no clinical finding that he was ever "insane" while engaging in unauthorized absence for extended periods of time.  

Also, as mentioned, the appellant asserts that he was unaware that he would be precluded from VA benefits when discharged.  And though that consideration is not ultimately controlling on the outcome of this case, the Board nonetheless does not find support in the record for this assertion.  To the point, his discharge agreement document that he was explicitly counseled concerning specifies that the undesirable discharge he agreed to could result in the loss of Veterans' benefits from VA, among other disadvantages.

So for these reasons and bases discussed, the Board finds that the appellant's discharge under other than honorable conditions is a bar to him receiving VA benefits, including a nonservice-connected pension.  Since he has no legal entitlement, his claim must be denied as a matter of law.  38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The character of the appellant's discharge from service is a bar to VA benefits, including nonservice-connected pension benefits.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


